DETAILED ACTION
This office action is in response to communication filed on 13 December 2021.

Claims 1, 4 – 11, and 13 – 18 are presented for examination.

The following is a FINAL office action upon examination of application number 17/020518.  Claims 1, 4 – 11, and 13 – 18 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 13 December 2021, Applicant amended claims 1, 8 – 11, 13, 14, and 16 – 18.  Applicant cancelled claims 2, 3, 12, 19, and 20.


Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the double patenting rejection, Applicant requests allowance now that the Terminal Disclaimer filed.  Examiner respectfully disagrees.  Terminal disclaimer was rejected, and Applicant’s instructions were to re-file a Terminal Disclaimer, not just to update the ownership of the application.  Additionally, amendments have caused new rejections to be introduced, so allowance is not proper at this time.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 – 11, and 13 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 22 of U.S. Patent No. 10,147,060 (hereinafter, Rodoni1) in view of U.S. P.G. Pub. 2005/0010479 (hereinafter, Hannigan). The instant claims of this Application appear to be slightly broader than that of Rodoni1 with small changes to independent claims such as monitoring service vehicle locations and amounts of fuel consumed by the service vehicle with several dependent claims in the patent incorporated into the independents.  Further, claim 6 in instant claims describes detecting fuel onloaded, fuel grade, and consumption rate.  Additionally, claim 13 in instant claims describes that fuel tax credited is based on regulatory information, vehicle location data, travel paths, schedules of stops of the service vehicle, and fuel onloading information. These additions are taught in Hannigan (¶ 1, “a fuel consumption tracking system which provides the data necessary to apply for fuel tax rebates from taxing authorities.”) (¶ 7, “A mobile computing device is positioned in the vehicle which is adapted to monitor fuel consumed during operation of the vehicle and collect positioning data from the positioning system.”) (¶ 9, “This enables the processor to monitor fuel consumed during operation of the vehicle and, by comparing the positioning data with the geographic data regarding boundaries of taxing jurisdictions, determine a particular one of the taxing jurisdictions in which the fuel is being consumed.”) (¶ 17, “A processor 34 which is linked to and forms part of mobile computing device 12, monitors fuel consumption.”) (¶ 19, “A second step involves equipping a motor vehicle 20 that consumes fuel with a positioning system 16 that generates positioning data 18 as to the latitude and longitude of vehicle”) (claim 6, “a mobile computing device positioned in the vehicle and adapted to monitor fuel consumed during operation of the vehicle and positioning data”) (¶ 21, “It is also possible to infer fuel consumption working from known parameters such as vehicle size, type and engine displacement and using data as to speed and elevation changes obtained from the global positioning system. Such a system could be calibrated over time to improve accuracy, based upon a comparison with fuel purchase receipts.”) (¶ 77, “In some instances it may be desirable to physically insert two calibrated flowmeters into the vehicle fuel system. One flowmeter will be placed on the fuel feed-line and the other on the tank return-line; fuel consumption being calculated as the difference between these two measured amounts”) (¶ 8, “This record is fully supported by geographical information system (GIS) data of highway location as compared to global positioning system (GPS) data regarding the position of the vehicle as fuel is being consumed. This provides a much more accurate indication of highway use and off-highway use, than merely data regarding whether the vehicle is moving or stationary during fuel consumption”) (See Fig. 3 demonstrating path vertices).  
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the monitoring and collected information and credit data basis of Hannigan with the patented method, system, and computer readable medium for fuel tax monitoring for service vehicles of Rodoni1.  This combination would have yielded a predictable result because the determination of fuel consumed in particular locations and amounts would naturally require monitoring of locations and fuel consumed.  The step of determination would require information input and monitoring is a simple method of collecting said information.  Further, data used to calculate the fuel tax credit and data detected via fuel sensor do not change the functionality of the claims.  These are merely labels for data collected that do not fundamentally change the claimed subject matter.

Claims 1, 4 – 11, and 13 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,776,884 (hereinafter, Rodoni2) in view of U.S. P.G. Pub. 2005/0010479 (hereinafter, Hannigan). The instant claims of this Application differ from Rodoni2 in that several new limitations of independent claims in instant application are dependent claims in Rodoni2.  Instant claims are further broader for not including the step of automatically rerouting a first service vehicle of the one or more service vehicles to lower and amount of time spent while traveling on public roadways, which is found in Rodoni2. Further, there are changes to words such as travel to be operation or located in the instant application, but this makes no functional difference in the claimed subject matter.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4 – 11, and 13 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 10, and 18 recite the limitation "determine/determining a fuel tax paid on the total amount of fuel consumed by the one or more service vehicles” in the fourth limitations.  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims are rejected for their dependence on the rejected independent claims. Additionally, some dependent claims refer to “a total” and “the total” of the amount of fuel consumed, and it causes confusion if this is referring to the same “total amount of fuel consumed” in the independents or if these are intended to be different total amounts of fuel consumed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 – 11, and 13 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite monitoring location of service vehicles, monitoring amounts of fuel consumed by service vehicles during operation, determining a portion of amounts of fuel consumed by service vehicles when not located on public roadways based on location and amount of fuel consumed during operation, determining a fuel tax paid on total amount of fuel consumed by service vehicles, determining a portion of fuel tax that should be credited back based on portion of total amount of fuel consumed when not on public roadways, displaying an indication of portion of fuel tax that should be credited back, and applying for the portion of the fuel tax to be credited back.  The dependent claims further limit the abstract ideas of the independent claims.  These determinations and monitoring are both a mental process (observations, evaluation, and monitoring) and certain methods of organizing human activity (managing personal behavior – including monitoring driving of others and applying for tax credits).  Mental processes and certain methods of organizing human activity are defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR50) on 7 January 2019.  This judicial exception is not integrated into a practical application because there are no meaningful limits imposed on the abstract idea.  The additional elements including a memory, provider portal, processors, locating devices, automation of data entry, fuel sensor, computer-implementation, and computer readable medium are no more than mere instructions to apply the exception using generic computer components.  These technologies are claimed in such a way that it is a mere application of computing technology to an otherwise abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements are not a practical application of an abstract idea, but rather a mere application of computer technology to an otherwise abstract concept. Fuel sensor could be a fuel gauge that a person monitors, and merely displaying on a portal could be a person creating a document by inputting data that then displays on the screen.  Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception. Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components. Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 – 11, and 13 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2005/0010479 (hereinafter, Hannigan) in view of U.S. P.G. Pub. 2011/0202591 (hereinafter, Reis).

Regarding claim 1, Hannigan teaches a system for automatically applying for fuel tax credit, the system comprising: a non-transitory memory; a provider portal: one or more processors coupled to the non-transitory memory and configured to execute instructions to perform operations comprising (¶ 17, “Mobile computing device 12 communicates with stationary base computing device 11 via a data link 13. Stationary base computing device 11 contains geographic data regarding highways 14. A positioning system 16 is linked to mobile computing device 12 and generates positioning data 18 as to the latitude and longitude of a motor vehicle 20. In the illustrated embodiment, vehicle 20 is adapted with a first fuel flow sensor 22, positioned on a fuel feed line 24 which flows fuel from fuel tank 26 to motor 28, and a second fuel flow sensor 30, positioned on a fuel return line 32 which flows fuel from motor 28 back to fuel tank 26. A processor 34 which is linked to and forms part of mobile computing device 12, monitors fuel consumption. Processor 34 is connected to first fuel flow sensor 22 and second fuel flow sensor 30. In the illustrated embodiment, processor 34 is also coupled to a diagnostic processor 36 which monitors the functions of motor 28”): 
monitor, by one or more locating devices, a location of one or more service vehicles (¶¶ 84-85, “b. Real-Time Mapping. It is contemplated that customers will be provided a method to retrieve up-to-the-minute locations and historical maps of the travels of their vehicles”); 
monitor amounts of fuel consumed by the one or more service vehicles during operation (¶ 19, “providing motor vehicle 20 with a mobile computing device 12 which includes a processor 34 which monitors fuel consumed during operation of vehicle 20. In the illustrated embodiment this is accomplished by providing a first fuel flow sensor 22, positioned on a fuel feed line 24, and a second fuel flow sensor 30, positioned on a fuel return line 32.”); 
determine, based on the location of the one or more service vehicles and the amounts of fuel consumed by the one or more service vehicles during operation, a portion of the amounts of fuel consumed by each of the one or more service vehicles when the one or more service vehicles are not located on public roadways; determine a fuel tax paid on the total amount of fuel consumed by the one or more service vehicles (¶ 19, “If vehicle 20 is off-highway at that moment, this information allows stationary base computing device 11 to determine that fuel is being consumed while vehicle 20 is off-highway. Further, stationary base computing device 11 will keep a record of off-highway use which will later support a claim for a tax fuel rebate. If stationary base computing device 12 provides data on taxing jurisdictions, it will provide information that is adjusted for operation in multiple jurisdictions. There are a number of alternative ways of establishing boundary information on taxing jurisdictions. One way is by using a mapping concept. Another way is to break down the network of highways into a plurality of highway segments, with each highway segment being electronically tagged as belonging to a particular taxing jurisdiction. This tagging may also be done with roads that are non-taxable. For example, some forestry roads in the Province of British Columbia are considered "off highway" and non-taxable even though they appear on public maps. This is due to peculiarities in relation to road maintenance responsibilities. Maintenance of such non-taxable forestry roads falls upon private industry and not upon the Province of British Columbia.”); 
determine a portion of the fuel tax that should be credited back based on the portion of the total amount of fuel consumed by the one or more service vehicles when the one or more service vehicles are not located on public roadways (¶ 9, “However, for vehicles that operate in several jurisdictions even more beneficial results may be obtained when the computing device contains geographic data regarding the boundaries of taxing jurisdictions. This enables the processor to monitor fuel consumed during operation of the vehicle and, by comparing the positioning data with the geographic data regarding boundaries of taxing jurisdictions, determine a particular one of the taxing jurisdictions in which the fuel is being consumed.”) (¶ 19, “First fuel flow sensor 22 and second fuel flow sensor 30 provide fuel flow data to processor 34. The difference between two flows, is indicative of the quantity of fuel is being consumed. If vehicle 20 is off-highway at that moment, this information allows stationary base computing device 11 to determine that fuel is being consumed while vehicle 20 is off-highway. Further, stationary base computing device 11 will keep a record of off-highway use which will later support a claim for a tax fuel rebate. If stationary base computing device 12 provides data on taxing jurisdictions, it will provide information that is adjusted for operation in multiple jurisdictions. There are a number of alternative ways of establishing boundary information on taxing jurisdictions. One way is by using a mapping concept. Another way is to break down the network of highways into a plurality of highway segments, with each highway segment being electronically tagged as belonging to a particular taxing jurisdiction. This tagging may also be done with roads that are non-taxable. For example, some forestry roads in the Province of British Columbia are considered "off highway" and non-taxable even though they appear on public maps. This is due to peculiarities in relation to road maintenance responsibilities. Maintenance of such non-taxable forestry roads falls upon private industry and not upon the Province of British Columbia.”).
Hannigan does not explicitly cause an indication of the portion of the fuel tax that should be credited back to be displayed on the provider portal.  However, Hannigan does teach […] fuel tax to be credited back […] (see above).  In the analogous art of vehicle management, Reis teaches cause an indication of the portion of the fuel […] to be displayed on a provider portal (¶ 113, “A connection is made to the Data Center's Internet Information Server and the management application starts with the following steps: (1). A login screen is displayed (2) where the user must enter a username, password, and domain name. After a successful login the application loads the main menu (3), a map (4), and its resources which are the vehicles (5) that the user has permissions/access too (see steps or modules 703-709). After the application is fully loaded the user has the ability (based on permissions) to navigate through the application (6) as described in FIG. 9 via the remaining steps 709-746 in full detail.”) (¶ 120, “fuel parameters may be readily tracked and managed by intervals as the system recognizes the speed, distance, and duration to calculate fuel consumption.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the fuel tracking of public/private consumption and data calculation of Hannigan with the vehicle status tracking and data display of Reis.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of providing useful and organized information in a display rather than a slow process of processing raw data individually in a less efficient manner.
Hannigan further teaches: 
automatically apply for the portion of the fuel tax that should be credited back (¶¶ 86-87, “Fuel Tax Rebate Applications. It is contemplated that audit trail data will be provided in support of fuel tax rebate applications. Every effort will be made to streamline this application process for each tax jurisdiction where the system operates. It is likely that the required forms will be automatically prepared and provided to customers.”).

Regarding claim 4, Hannigan and Reis teach the system of claim 1.  Hannigan teaches further including at least one fuel sensor coupled to the one or more processors, the at least one fuel sensor being configured to generate a fuel signal indicative of a total amount of fuel consumed by the first service vehicle, wherein the one or more processors are further configured to determine the total amount of fuel consumed by the first service vehicle based at least in part on the fuel signal (¶ 19, “First fuel flow sensor 22 and second fuel flow sensor 30 provide fuel flow data to processor 34. The difference between two flows, is indicative of the quantity of fuel is being consumed.”).

Regarding claim 5, Hannigan and Reis teach the system of claim 4.  Hannigan teaches wherein: a first locating device of the one or more locating devices and the at least one fuel sensor are located onboard the service vehicle (¶ 31, “Two flowmeters are generally required for this purpose; the first measuring fuel flow FROM the tank and the second measuring fuel returned TO the tank. Fuel consumption is calculated as the difference between the two rates. Two pulse counting circuits will be included as an interface to the flowmeters. Flowmeter calibration corrections will likely be applied server-side rather than at the vehicle.”) (¶ 71, “After making an allowance for the variable uncertainty in each GPS Point, determined by the number of satellites used for the GPS fix and other factors, an on-road/off-road determination can be made based upon a predetermined threshold value. This threshold value may need to be agreed upon by all parties, including the relevant tax authority.”) (¶ 44, “The standard transmission dataset will include time, date, GPS positional data and that portion of the OBD dataset that is useful in the calculation of the amount of fuel consumed. Where available, fuel line flowmeter data and tank level data will be included.”).

Regarding claim 6, Hannigan and Reis teach the system of claim 4.  Hannigan teaches wherein the one or more processors are further configured to detect using the at least one fuel sensor, an amount of fuel being onloaded, a grade of the fuel, and fuel consumption rate (¶ 1, “a fuel consumption tracking system which provides the data necessary to apply for fuel tax rebates from taxing authorities.”) (¶ 7, “A mobile computing device is positioned in the vehicle which is adapted to monitor fuel consumed during operation of the vehicle and collect positioning data from the positioning system.”) (¶ 9, “This enables the processor to monitor fuel consumed during operation of the vehicle and, by comparing the positioning data with the geographic data regarding boundaries of taxing jurisdictions, determine a particular one of the taxing jurisdictions in which the fuel is being consumed.”) (¶ 17, “A processor 34 which is linked to and forms part of mobile computing device 12, monitors fuel consumption.”) (¶ 19, “A second step involves equipping a motor vehicle 20 that consumes fuel with a positioning system 16 that generates positioning data 18 as to the latitude and longitude of vehicle”) (claim 6, “a mobile computing device positioned in the vehicle and adapted to monitor fuel consumed during operation of the vehicle and positioning data”) (¶ 21, “It is also possible to infer fuel consumption working from known parameters such as vehicle size, type and engine displacement and using data as to speed and elevation changes obtained from the global positioning system. Such a system could be calibrated over time to improve accuracy, based upon a comparison with fuel purchase receipts.”) (¶ 77, “In some instances it may be desirable to physically insert two calibrated flowmeters into the vehicle fuel system. One flowmeter will be placed on the fuel feed-line and the other on the tank return-line; fuel consumption being calculated as the difference between these two measured amounts”).

Regarding claim 7, Hannigan and Reis teach the system of claim 1.  Hannigan teaches further including a government agency portal, wherein the one or more processors are further configured to receive information regarding fuel tax regulations via the government agency portal (¶ 19, “If stationary base computing device 12 provides data on taxing jurisdictions, it will provide information that is adjusted for operation in multiple jurisdictions. There are a number of alternative ways of establishing boundary information on taxing jurisdictions. One way is by using a mapping concept. Another way is to break down the network of highways into a plurality of highway segments, with each highway segment being electronically tagged as belonging to a particular taxing jurisdiction. This tagging may also be done with roads that are non-taxable. For example, some forestry roads in the Province of British Columbia are considered "off highway" and non-taxable even though they appear on public maps.”).

Regarding claim 8, Hannigan and Reis teach the system of claim 1.  Reis teaches further including an input device located onboard the first service vehicle and configured to receive manual input indicative of observed operation of the first service vehicle (¶ 80, “System 100 additionally recognizes that contractor servers 103A-C may receive additional sources of vehicle information. Input system 105 reflects the origination of a plurality of public-supplied data via, for example, in-situ vehicle dispatcher reports, public-performance reports, and emergency vehicle reports, public complaint reports, among others. As a consequence, Contractor servers 103A-C may receive such additional public-supplied data and integrate the same into their completed and customized reports so as to correlate the actual contractor-desired and specified-data supplied from management server 103 (alternatively a plurality of management servers), with any supplied third party supplied public data to enhance business performance.”) (¶ 81, “For example, where input systems 105 provide a public-supplied visual report (via a telephonic safe-driver system input) to contractor server 103A noting an unsafe vehicle condition, and a specified-data originated stream of actual vehicle operation is provided from management server 103, contractor server 103A may provide an accuracy or performance report a contractor, customer, or end user interface 104, allowing further vehicle optimization.”).  
Hannigan further teaches wherein the one or more processors are configured to determine when the first service vehicle is not operating on public roadways based further on the manual input (¶ 19, “If vehicle 20 is off-highway at that moment, this information allows stationary base computing device 11 to determine that fuel is being consumed while vehicle 20 is off-highway. Further, stationary base computing device 11 will keep a record of off-highway use which will later support a claim for a tax fuel rebate. If stationary base computing device 12 provides data on taxing jurisdictions, it will provide information that is adjusted for operation in multiple jurisdictions. There are a number of alternative ways of establishing boundary information on taxing jurisdictions. One way is by using a mapping concept. Another way is to break down the network of highways into a plurality of highway segments, with each highway segment being electronically tagged as belonging to a particular taxing jurisdiction. This tagging may also be done with roads that are non-taxable. For example, some forestry roads in the Province of British Columbia are considered "off highway" and non-taxable even though they appear on public maps. This is due to peculiarities in relation to road maintenance responsibilities. Maintenance of such non-taxable forestry roads falls upon private industry and not upon the Province of British Columbia.”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the fuel tracking of public/private consumption and data calculation of Hannigan with the vehicle status tracking and data display/input of Reis.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of providing alternative methods of contributing data such as through observation and manual input, which would better allow the system to have a more customized use when sensors malfunction or that gathered data is unavailable.

Regarding claim 9, Hannigan and Reis teach the system of claim 1.  Hannigan teaches wherein: the one or more processors are in communication with each of the one or more locating devices and configured to: sum all of the portions of a total amount of fuel consumed by each of the one or more service vehicles when not operating on public roadways; and automatically apply for corresponding credits at a scheduled time (¶ 78, “Flowmeters typically output pulses that can be counted and recorded by the system. It is presently contemplated that any required signal linearizing algorithms, calibrations and totalizing computations will be applied on the server rather than at the remote unit”) (¶ 83, “Summary information may be provided for each vehicle, detailing hours of operation, distance traveled, and other requested operating parameters. Standard and customized reporting will be provided.”) (¶¶ 86-87, “c. Fuel Tax Rebate Applications. It is contemplated that audit trail data will be provided in support of fuel tax rebate applications. Every effort will be made to streamline this application process for each tax jurisdiction where the system operates. It is likely that the required forms will be automatically prepared and provided to customers.”).

Regarding claims 10 and 18, the claims recite substantially similar limitations to claim 1.    Therefore, claims 10 and 18 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 11, Hannigan and Reis teach the method of claim 10.  Hannigan teaches wherein determining the portion of the amounts of fuel consumed by the one or more service vehicles when the one or more service vehicles are not operating on public roadways includes referencing location signals from the one or more respective locating devices with stored maps used to determine when the one or more service vehicles are not operating on public roadways (¶ 19, “some forestry roads in the Province of British Columbia are considered "off highway" and non-taxable even though they appear on public maps. This is due to peculiarities in relation to road maintenance responsibilities. Maintenance of such non-taxable forestry roads falls upon private industry and not upon the Province of British Columbia”) (¶ 59, “GIS data differs from conventional data in that it is described by geometric shapes such as polylines and polygons, in addition to the more familiar point values that underpin conventional data manipulation. Our task is to compare a GPS point value to a network of highways (polylines) to determine if, within a varying margin of error, the GPS point does or does not fall on a highway.”) (¶ 85, “It is contemplated that customers will be provided a method to retrieve up-to-the-minute locations and historical maps of the travels of their vehicles.”).

Regarding claim 13, Hannigan and Reis teach the method of claim 10.  Hannigan teaches further including automatically calculating the portion of the fuel tax that should be credited back based on one or more of fuel tax regulatory information, vehicle location data, travel paths, schedules of stops of the one or more service vehicles, and fuel onloading information (¶ 8, “This record is fully supported by geographical information system (GIS) data of highway location as compared to global positioning system (GPS) data regarding the position of the vehicle as fuel is being consumed. This provides a much more accurate indication of highway use and off-highway use, than merely data regarding whether the vehicle is moving or stationary during fuel consumption”) (See Fig. 3 demonstrating path vertices).

Regarding claim 14, the claim recites substantially similar limitations to claim 4.    Therefore, claim 14 is similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claim 15, the claim recites substantially similar limitations to claim 7.    Therefore, claim 15 is similarly rejected for the reasons set forth above with respect to claim 7.

Regarding claim 16, the claim recites substantially similar limitations to claim 8.    Therefore, claim 16 is similarly rejected for the reasons set forth above with respect to claim 8.

Regarding claim 17, the claim recites substantially similar limitations to claim 9.    Therefore, claim 17 is similarly rejected for the reasons set forth above with respect to claim 9.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3623